Title: From Benjamin Franklin to the Massachusetts Board of War: Extract, 17 February 1778
From: Franklin, Benjamin
To: Massachusetts Board of War


Passy, near Paris, Feb. 17, 1778
I was much oblig’d by your Favour of Oct. 20. containing the History of the Campaign, and exceeding good news of Gen. Burgoyne’s Deafeat, etc. I communicated it immediately to the Ministry at Versailles, to whom it gave the most perfect Satisfaction. I have now the Pleasure to acquaint you, that two Treaties between France and the United States, the one a Treaty of Amity and Commerce, the other of Alliance for mutual Defence, are at length happily compleated, and were finally signed by the Plenipotentiaries on both sides on the 6th instant. The Transaction is, for certain Reasons, still kept a Secret here: but will not be long so, as France is determined to claim and defend her Right to a free Commerce with us by these Treaties, notwithstanding the antiquated, or rather forfeited Claim of Britain, which it is supposed will bring on a War, that is now on that account daily expected. In the whole Affair, the King has acted with the Highest Honour and Magnanimity, taking no Advantage of our present Difficulties to exact extraordinary Terms, but treating with us on the Footing of the most perfect Equality, the Engagements being reciprocal, and none but such as we might willingly enter into if we were establish’d in Prosperity and Power. No particular Privileges in Trade being asked for France, nor any stipulated but what we are at liberty to grant to any other Nation. The most Christian King guarantees the Liberty, Sovereignty, and Independence absolute and unlimited of the United States, with all their Possessions, and the States guarantee to him his Possessions in the West Indies. The Treaties go over to the Congress by this Conveyance.
B. Franklin.
Honble Board of War, Boston.
